DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments dated 11/23/21 have been entered. The amendments/arguments have overcome the previously presented 112(b) rejections in the Office Action dated 8/25/21. 

Applicant's arguments filed 11/23/21 have been fully considered but they are not persuasive. The claims in question were previously rejected over Anderson (US 20160208569 A1), in view of James (US 20110098202 A1). 
Applicant contends that the newly recited limitation is not taught. The examiner respectfully disagrees. The examiner notes that the monolithic swellable seal with the particular relative sizing is taught by the primary reference Anderson, as readily apparent in Figure 3. James is relied upon to teach the singular use of a water hydrolysable metal taught elsewhere in James’ disclosure which was not previously relied upon. 
The examiner notes that independent claim is additionally rejected over  Anderson (US 20160208569 A1), in view of Marya (US 20080149351 A1), as necessitated by applicant’s amendments and in view of the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 11, and 15 newly recite “the elongate member comprises a body of monolithic metal sealant […] the body of monolithic metal sealant having a length substantially greater than a width” which expands in response to hydrolysis. While the figures seemingly show an elongate member constructed of a single material and the specification makes indistinct mention of general hydration reactions for three metals (Mg, Al, and Ca), the claim contains subject matter which does not reasonably convey that applicant has possession of the claimed invention. Particularly when read in view of in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”
	In other words, applicant seeks to attain for the claimed invention the monolithic metal sealant, which must be accomplished at least in view of dependent claims 9 and 19. However, when considering the specification, possession of the claimed invention is not reasonably conveyed. Claims 9 and 19, and Para 0028 of the specification do not provide the specific combinations of elements or the specific ratios which results in infinitely many possible combinations which must also hydrolyze and be formed as a body of monolithic metal sealant having a length substantially greater than a width, as recited in the independent claims in question. Consequently, the examiner maintains that reasonably conveyed possession of the claimed invention is not had. 
MPEP 2163, subsection II, part 2, states, “Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81,90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had 
Claims 2-10, 12-14, and 16-19 are rejected for depending from an indefinite claim. 
Claims 9 and 19 are additionally rejected for the reasons discussed above, but, in summary the claims require a body of monolithic metal sealant as being a magnesium alloyed with at least one of Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, and Re which expands in response to hydrolysis. However, the written description provides for infinitely many, non-specific possible combinations which does not reasonably convey possession of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Anderson (US 20160208569 A1), in view of James (US 20110098202 A1).

Regarding claim 1, Anderson teaches a gas lift mandrel plug for use in a wellbore, comprising: 
an elongate member (Fig 6, insert 60, seal 72 is a sub-element of the elongate member) having a proximal end (Fig 6, uphole end of 60) and a distal end (Fig 6, downhole end of 60). 
While Anderson teaches on wherein the elongate member comprises a body of monolithic sealant (Fig 5, sealant 72 is shown as being monolithic, the sealant is a sub-element of the elongate member. The examiner respectfully notes the use of the transitions phrase “comprising” which permits the inclusion of other elements. In other words, as presently recited, the insert 60 includes the monolithic sealant 72. The examiner additionally notes that the elongate member  could reasonably be construed as the "elongate member" itself should the claim be more narrowly recited as “consisting of” the monolithic sealant), the body of monolithic sealant have a length substantially greater than a width (Fig 5, sealant 72 is shown as being longer than it is wide) and 
the elongate member is configured to seal a side pocket of a wellbore tubular in response to water (Para 0114, “[o]ver time, exposure to the water 54 within the production tubing 16 and annulus 17 will cause the sealing element 72 of the sealing insert 60 to swell thus sealing the side pocket 26 of the mandrel 18”), Anderson is silent on a metal sealant configured to expand in response to hydrolysis. 
James teaches a metal sealant configured to expand in response to hydrolysis (Para 0031-0032, “MgO hydrates easily in water to form Mg(OH).sub.2. 70 g of MgO (D176) is stirred in 1 litre of water”, in other words, MgO is used as a stand-alone swellable material. Additionally, Para 0006 specifically identifies solely the use of the inorganic compound, “swelling due to a phase change resulting from hydration of an inorganic component can provide a composition in which swelling can take place reliably even at the high temperatures encountered in borehole uses”. While the examiner acknowledges statements in James in which in “an aspect” the inorganic material may be used in combination with other materials (Para 0007), particular when considered in view of Para 0006, the use of MgO as a stand-alone water reactive swellable material in Para 0031-0032, one of ordinary skill might reasonably look to form a metal seal of MgO. The examiner notes the modification would require the mere selection of a singular, known, swellable material. MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) […] "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson 

Regarding claim 2, Anderson further teaches a wherein the distal end is tapered (Fig 5, tapered end 64).  

Regarding claim 3, Anderson further teaches wherein the proximal end includes an intervention tool connector (Fig 5, Para 0112, connector end 66).  

Regarding claim 5, Anderson further teaches wherein the intervention tool connector forms an integral part of the elongate member (Fig 5, the connection end 66 is formed as a unitary part of body 62).  

Regarding claim 6, Anderson further teaches wherein the elongate member is a cylindrical member (Fig 5, Para 0053, “The base member may be elongate. The base member may be generally cylindrical in form, for example the base member may be provided in the form of a rod,”).
While Anderson shows the elongate member is longer than it is wide (Fig 5), Anderson is not explicit on a ratio of a length (l) to width (w) of the cylindrical member ranges from 12 to 1 to 14 to 1.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson as modified by having a ratio of a length (l) to width (w) of the cylindrical member ranges In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover, Anderson’s device is merely sized to fit within a side pocket with varying size characteristics and accordingly readily modifiable to sized appropriately, the selection of the recited sizes would merely require one of ordinary skill in the art to design the cylindrical member to implement a workable range of sizes

Regarding claim 7, Anderson further teaches while Anderson shows the elongate member with a length (Fig 5) Anderson is not explicit on wherein a length (l) of the elongate member is less than 700 mm.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson as modified by having a length (l) of the elongate member is less than 700 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover, Anderson’s device is merely sized to fit within a side pocket with varying size characteristics and accordingly readily modifiable to sized 

Regarding claim 8, Anderson as modified further teaches wherein the metal sealant is configured to expand in response to one of magnesium hydrolysis, aluminum hydrolysis, calcium hydrolysis, and calcium oxide hydrolysis (Para 0008, Para 0017 of James the MgO reacts with water and thus constitutes magnesium hydrolysis).  

Regarding claim 11, Anderson teaches a well system, comprising: 
a wellbore tubular (Fig 6, tubular 18); 
a side pocket located within the wellbore tubular (Fig 6, side pocket 26); 
a gas lift mandrel plug (Fig 6, seal insert 60) positioned in and sealing the side pocket (Para 0114, “[o]ver time, exposure to the water 54 within the production tubing 16 and annulus 17 will cause the sealing element 72 of the sealing insert 60 to swell thus sealing the side pocket 26 of the mandrel 18”), the gas lift mandrel plug comprising: 
an elongate member (Fig 6, insert 60, seal 72 is a sub-element of the elongate member) having a proximal end (Fig 6, uphole end of 60) and a distal end, (Fig 6, downhole end of 60) wherein the proximal end is configured to connect with an intervention tool (Fig 5, Para 0112, connector end 66); and.  
While Anderson teaches on wherein the elongate member comprises a body of monolithic sealant (Fig 5, sealant 72 is shown as being monolithic, the sealant is a sub-element of the elongate member. The examiner respectfully notes the use of the transitions phrase “comprising” which permits the inclusion of other elements. In other words, as presently recited, the insert 60 includes the monolithic sealant 72. The examiner additionally notes that the elongate member  could reasonably be construed as the elongate member should the claim be more narrowly recited as “consisting of” the monolithic sealant), the body of monolithic sealant have a length substantially greater than a width (Fig 5, sealant 72 is shown as being longer than it is wide) Anderson is silent on a metal sealant configured to expand in response to hydrolysis. 
James teaches a metal sealant configured to expand in response to hydrolysis (Para 0031-0032, “MgO hydrates easily in water to form Mg(OH).sub.2. 70 g of MgO (D176) is stirred in 1 litre of water”, in other words, MgO is used as a stand-alone swellable material. Additionally, Para 0006 specifically identifies solely the use of the inorganic compound, “swelling due to a phase change resulting from hydration of an inorganic component can provide a composition in which swelling can take place reliably even at the high temperatures encountered in borehole uses”. While the examiner acknowledges statements in James in which in “an aspect” the inorganic material may be used in combination with other materials (Para 0007), particular when considered in view of Para 0006, the use of MgO as a stand-alone water reactive swellable material in Para 0031-0032, one of ordinary skill might reasonably look to form a metal seal of MgO. The examiner notes the modification would require the mere selection of a singular, known, swellable material. MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) […] "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson by having a metal sealant configured to expand in response to hydrolysis as disclosed by James because the material “hydrates easily in water” (Para 0031 of James).    

Regarding claim 12, Anderson further teaches wherein the distal end of the elongate member is tapered (Fig 5, tapered end 64).  

Regarding claim 13, Anderson as modified further teaches wherein the proximal end includes an intervention tool connector comprising a material that does not expand in response to hydrolysis (Fig 5, Para 0112, connector end 66, this is not formed from the swellable material of seal 72).  

Regarding claim 15, Anderson teaches a method of using a gas lift mandrel plug in a well system, the method comprising: 
removing a gas lift valve (Fig 1, Para 0111, “the valve cartridge 30 is removed.”) from a side pocket (Fig 1, valve 30 is located in side pocket 26) located within a wellbore tubular (Fig 1, side pocket 26 is in tubular 18); 
(Fig 6, seal insert 60) into the side pocket (Fig 6, seal insert 60 is in the side pocket 26), the gas lift mandrel plug comprising an elongate member (Fig 6, insert 60, seal 72 is a sub-element of the elongate member) having a proximal end (Fig 6, uphole end of 60)and a distal end (Fig 6, downhole end of 60), wherein the proximal end is configured to connect with an intervention tool  (Fig 5, Para 0112, connector end 66); 
While Anderson teaches on wherein the elongate member comprises a body of monolithic sealant (Fig 5, sealant 72 is shown as being monolithic, the sealant is a sub-element of the elongate member. The examiner respectfully notes the use of the transitions phrase “comprising” which permits the inclusion of other elements. In other words, as presently recited, the insert 60 includes the monolithic sealant 72. The examiner additionally notes that the elongate member  could reasonably be construed as the elongate member should the claim be more narrowly recited as “consisting of” the monolithic sealant), the body of monolithic sealant have a length substantially greater than a width (Fig 5, sealant 72 is shown as being longer than it is wide) and 
the elongate member is configured to seal a side pocket of a wellbore tubular in response to water (Para 0114, “[o]ver time, exposure to the water 54 within the production tubing 16 and annulus 17 will cause the sealing element 72 of the sealing insert 60 to swell thus sealing the side pocket 26 of the mandrel 18”), Anderson is silent on a metal sealant configured to expand in response to hydrolysis. 
James teaches a metal sealant configured to expand in response to hydrolysis (Para 0031-0032, “MgO hydrates easily in water to form Mg(OH).sub.2. 70 g of MgO (D176) is stirred in 1 litre of water”, in other words, MgO is used as a stand-alone swellable material. Additionally, Para 0006 specifically identifies solely the use of the inorganic compound, “swelling due to a phase change resulting from hydration of an inorganic component can provide a composition in which swelling can take place reliably even at the high temperatures encountered in borehole uses”. While the examiner acknowledges statements in James in which in “an aspect” the inorganic material may be used in combination with other materials (Para 0007), particular when considered in view of Para 0006, the use of MgO as a stand-alone water reactive swellable material in Para 0031-0032, one of ordinary skill might reasonably look to form a metal seal of MgO. The examiner notes the modification would require the mere selection of a singular, known, swellable material. MPEP 2144.07 states, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) […] "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson by having a metal sealant configured to expand in response to hydrolysis as disclosed by James because the material “hydrates easily in water” (Para 0031 of James).  

(Para 0114, the plug is exposed to water), the hydrolysis fluid expanding the elongate member to seal the side pocket (Para 0114, the exposure to water causes “the sealing insert 60 to swell thus sealing the side pocket 26”).  

Regarding claim 17, Anderson as modified further teaches wherein the metal sealant is configured to expand in response to one of magnesium hydrolysis, aluminum hydrolysis, calcium hydrolysis, and calcium oxide hydrolysis (Para 0008, Para 0017 of James the MgO reacts with water and thus constitutes magnesium hydrolysis).  

Regarding claim 18, Anderson as modified further teaches wherein hydrolysis forms a structure comprising one of a Brucite, Gibbsite, bayerite, and norstrandite (Table 1 of James, hydroxide formed by MgO is brucite).  

Claims 1, 9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Anderson (US 20160208569 A1), in view of Marya (US 20080149351 A1).

Regarding claim 1, Anderson teaches a gas lift mandrel plug for use in a wellbore, comprising: 
(Fig 6, insert 60, seal 72 is a sub-element of the elongate member) having a proximal end (Fig 6, uphole end of 60) and a distal end (Fig 6, downhole end of 60). 
While Anderson teaches on wherein the elongate member comprises a body of monolithic sealant (Fig 5, sealant 72 is shown as being monolithic, the sealant is a sub-element of the elongate member. The examiner respectfully notes the use of the transitions phrase “comprising” which permits the inclusion of other elements. In other words, as presently recited, the insert 60 includes the monolithic sealant 72. The examiner additionally notes that the elongate member  could reasonably be construed as the elongate member should the claim be more narrowly recited as “consisting of” the monolithic sealant), the body of monolithic sealant have a length substantially greater than a width (Fig 5, sealant 72 is shown as being longer than it is wide) and 
the elongate member is configured to seal a side pocket of a wellbore tubular in response to water (Para 0114, “[o]ver time, exposure to the water 54 within the production tubing 16 and annulus 17 will cause the sealing element 72 of the sealing insert 60 to swell thus sealing the side pocket 26 of the mandrel 18”), Anderson is silent on a metal sealant configured to expand in response to hydrolysis. 
Marya teaches a metal sealant configured to expand in response to hydrolysis (Para 0034, the table shown, the table presents a list of “metal and alloy degradeable material”; Para 0025, “The "degradation" as used herein refers to any process that converts a degradable material from a first state (or phase) to a second state (or phase). The "degradation" may be in the form of […] swelling.” Para 0033, the material described, “degrade in water”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson by having a metal sealant configured to expand in response to hydrolysis as disclosed by Marya because the one would be inclined to select a material known to degrade, which as used in Marya, encompasses swelling. In particular the metal sealants of Marya can be readily adjusted to suit a particular need (Para 0033).   

Regarding claim 9, Anderson as modified further teaches wherein the metal sealant is a magnesium alloyed with at least one of Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, and Re (Para 0034, Table of Marya, a calcium alloy with 20% Mg and/or the aluminum alloy with some Mg).  

Regarding claim 15, Anderson teaches a method of using a gas lift mandrel plug in a well system, the method comprising: 
removing a gas lift valve (Fig 1, Para 0111, “the valve cartridge 30 is removed.”) from a side pocket (Fig 1, valve 30 is located in side pocket 26) located within a wellbore tubular (Fig 1, side pocket 26 is in tubular 18); 
positioning a gas lift mandrel plug (Fig 6, seal insert 60) into the side pocket (Fig 6, seal insert 60 is in the side pocket 26), the gas lift mandrel plug comprising an elongate member (Fig 6, insert 60, seal 72 is a sub-element of the elongate member) having a proximal end (Fig 6, uphole end of 60)and a distal end (Fig 6, downhole end of 60), wherein the proximal end is configured to connect with an intervention tool  (Fig 5, Para 0112, connector end 66); 
While Anderson teaches on wherein the elongate member comprises a body of monolithic sealant (Fig 5, sealant 72 is shown as being monolithic, the sealant is a sub-element of the elongate member. The examiner respectfully notes the use of the transitions phrase “comprising” which permits the inclusion of other elements. In other words, as presently recited, the insert 60 includes the monolithic sealant 72. The examiner additionally notes that the elongate member  could reasonably be construed as the elongate member should the claim be more narrowly recited as “consisting of” the monolithic sealant), the body of monolithic sealant have a length substantially greater than a width (Fig 5, sealant 72 is shown as being longer than it is wide) and 
the elongate member is configured to seal a side pocket of a wellbore tubular in response to water (Para 0114, “[o]ver time, exposure to the water 54 within the production tubing 16 and annulus 17 will cause the sealing element 72 of the sealing insert 60 to swell thus sealing the side pocket 26 of the mandrel 18”), Anderson is silent on a metal sealant configured to expand in response to hydrolysis. 
Marya teaches a metal sealant configured to expand in response to hydrolysis (Para 0034, the table shown, the table presents a list of “metal and alloy degradeable material”; Para 0025, “The "degradation" as used herein refers to any process that converts a degradable material from a first state (or phase) to a second state (or phase). The "degradation" may be in the form of […] swelling.” Para 0033, the material described, “degrade in water”).


Regarding claim 19, Anderson as modified further teaches wherein the metal sealant is a magnesium alloy or a magnesium alloy alloyed with at least one of Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, and Re (Para 0034, Table of Marya, a calcium alloy with 20% Mg and/or the aluminum alloy with some Mg).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Anderson (US 20160208569 A1), in view of James (US 20110098202 A1), further in view of Brown (US 20090250227 A).

Regarding claim 4, while Anderson teaches a generic connection profile (Para 0112, connection 66), Anderson is silent on wherein the intervention tool connector is threadedly attached with the elongate member.  
	Wildman teaches wherein the intervention tool connector is threadedly attached with the elongate member (Fig 5, the uphole end which is attachable to the running tool is attached to the elongate member/main body by threads as shown).
. 

Claims 10 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Anderson (US 20160208569 A1), in view of James (US 20110098202 A1), further in view of Sherman (US 20180087350 A1).

Regarding claim 10, Anderson as modified is silent on a swellable rubber element placed radially about the elongate member.
	Sherman teaches a swellable rubber element placed radially about the elongate member (Fig 16-17, rubber material 160 is placed around expandable member 102/the elongate member as a modification to Anderson. Para 0130, this may be “formed of or includes a swellable rubber”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson by having a swellable rubber element placed radially about the elongate member as disclosed by Sherman because “contact of the sealing member with the inner wall surface S of cavity C can be used to 1) form a partial or full liquid seal between the body of the tube member and cavity C, 2) facilitate in centering the tube member in cavity C, 

Regarding claim 14, Anderson as modified is silent on a swellable rubber element placed radially about the elongate member.
	Sherman teaches a swellable rubber element placed radially about the elongate member (Fig 16-17, rubber material 160 is placed around expandable member 102/the elongate member as a modification to Anderson. Para 0130, this may be “formed of or includes a swellable rubber”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Anderson by having a swellable rubber element placed radially about the elongate member as disclosed by Sherman because “contact of the sealing member with the inner wall surface S of cavity C can be used to 1) form a partial or full liquid seal between the body of the tube member and cavity C, 2) facilitate in centering the tube member in cavity C, 3) secure the tube member in position relative to cavity C, 4) limit or prevent the flow of fluid into fractures in the cavity, and/or 5) provide structural integrity to the cavity” (Para 0129).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676